     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 1 of 7 Page ID #:80



 1 BRICE E. BRYAN & ASSOCIATES
   BRICE E. BRYAN, State Bar No. 179584
 2 CHRISTOPHER J. BRANTINGHAM, State Bar No 261782
   JEFFREY T. GILLINGHAM, State Bar No. 304646
 3 25 West Rolling Oaks Drive, Suite 202
   Thousand Oaks, CA. 91361
 4 Phone:     (818) 223-8090
   Fax:       (818) 223-8072
 5
   Attorneys for Defendant:
 6 ROCKY’S RACQUET WORLD
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10                                         )
                                           )     Case No: 2:20-cv-04710 RSWL (RAOx)
11     ANTHONY BOUYER, an individual, )
                                           )     DECLARATION OF
12                                         )     BRICE E. BRYAN IN SUPPORT OF
                  Plaintiff,               )     ROCKY'S RACQUET WORLD'S
13                                         )     NOTICE OF MOTION AND
                                           )     MOTION TO DISMISS PLAINTIFF
14     vs.                                 )     BOUYER'S COMPLAINT AND
                                           )     DECLARE PLAINTIFF BOUYER A
15                                         )     VEXATIOUS LITIGANT
       ROCKY’S RACQUET WORLD, a            )
16     Limited Partnership; and DOES 1-10, )
       inclusive,                          )
17                                         )     Judge: Hon. Ronald S.W. Lew
                                           )
18                                         )     Date:   November 24, 2020
                  Defendants.              )
19                                         )     Time: 10:00 AM
                                           )
20                                         )     Courtroom: TBD
                                           )
21                                         )
       _______________________________ )
22
                                       DECLARATION
23
             I, BRICE E. BRYAN, hereby declare that, if called as a witness, I could
24
       competently, and would, testify to the following based on my personal knowledge:
25
       1.    I am an attorney admitted to practice before this Court and all of the courts
26
             in the State of California. I am a member of the firm BRICE E. BRYAN &
27
             ASSOCIATES the attorneys of record for plaintiff in this action. Some of
28

                                       -1-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 2 of 7 Page ID #:81


            the information contained herein is based on my review of the US District
 1
            Court’s Pacer case locator system.
 2
       2.   The plaintiff in this case Anthony Bouyer is an admitted “high frequency”
 3
            litigant. In his declaration filed with this court (Docket Item No. 10-2) he
 4
            states, “I have filed more than 10 complaints alleging construction-related
 5
            accessibility violations within the 12-month period immediately preceding
 6
            the filing of the complaint in this action."
 7
       3.   On October 16, 2020 I did a search in the Federal Court Pacer system and
 8
            have verified that indeed Mr. Bouyer has filed at least 411 Complaints in the
 9
            Central District of California alleging construction-related accessibility
10
            violations within last 10-months (12/31/20-10/16/20).
11
       4.   In connection with my search in the Federal Court Pacer system, I printed
12
            out a list of all the accessibility violations cases Mr. Bouyer has filed in this
13
            court. Attached hereto as Exhibit G is a true and correct copy of that 16
14
            page printout of all the cases Mr. Bouyer has filed detailing 411 cases.
15
       5.   In connection with my Federal Court Pacer system search of Mr. Bouyer, I
16
            was able to identify 12 accessibility lawsuits filed ON THE SAME DAY as
17
            this case was filed.
18
       6.   In reviewing the Pacer search results, of the 411 cases filed in this district, it
19
            is noted that Mr. Bouyer has filed as many as 20 cases in a single day
20
            (7/24/20) and on two occasions filed 18 cases in a single day (1/22/20 and
21
            3/6/20).
22
       7.   If Mr. Bouyer had filed the above referenced 411 accessibility cases in state
23
            court where, due to his status as a “high-frequency litigant” (which under
24
            Code Civ. Proc. §425.50, incurs a supplemental fee of $1, 000.00 per case)
25
            his “high-frequency litigant” case filing fees alone would have been
26
            $401,000.00.
27
       8.   According to a court Order dated October 1, 2019, Judge OTIS D.
28
            WRIGHT, II of this District indicated the following:
                                             -2-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 3 of 7 Page ID #:82


             “According to statistics compiled by the Clerk’s Office, in 2013, the
 1
             first year in which California’s initial limitations on such cases were
 2
             in effect, there were 419 ADA cases filed in the Central District,
 3
             which constituted 3% of the civil actions filed. Filings of such cases
 4
             increased from 928 (7% of civil cases) in 2014, the year before the
 5
             imposition of the additional $1,000 filing fee and additional pleading
 6
             requirements for high-frequency litigants, to 1,386 (10% of civil
 7
             cases) in 2016, the first full year of those requirements. The number
 8
             and percentage of such cases filed in the Central District has
 9
             increased in each year since California acted to limit the filings by
10
             high-frequency litigants, reaching 1,670 (12% of civil cases) in 2017,
11
             1,670 (18% of civil cases) in 2018, and 1,868 cases (24% of civil
12
             cases) in the first six months of 2019.” (Case 2:19-cv-03002-GW-E,
13
             Docket Item No. 22, Pg. 9, Line 13-23).
14
       9.    It is interesting to note that if Plaintiff Bouyer continues to file his ADA
15
             cases in this court at the same rate as he has thus far this year, by the time
16
             this motion is heard in this court, this single plaintiff will have filed more
17
             cases in 11 months than the entire Docket for ADA cases for the Central
18
             District in 2013 (419 ADA cases).
19
       10.   In connection with this case, although it was and is not ascertainable from
20
             Plaintiffs complaint, in a separate discussion with Plaintiff’s counsel,
21
             Defendant was informed that Plaintiff Bouyer utilizes a van for
22
             transportation and that the allegations from the Complaint were referring to
23
             a claimed belief that there was no ADA compliant “van accessible” parking
24
             space. It appears that Plaintiff was only aware of the car accessible space on
25
             the East side of the building, whereas the van space was on the West side of
26
             the building.
27
       11.   In Plaintiff’s Case Statement (Docket Item No. 14 in this case) where
28
            Plaintiff was charged by the court to set forth the basis of the lawsuit,
                                              -3-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 4 of 7 Page ID #:83


             Plaintiff stated:
 1
                    "The specific conditions that form the basis of the lawsuit
 2
                    include the following:
 3
                    -A built up curb ramp that projects from the sidewalk and into
 4
                    the access aisle (ADAAG Section 406.5);
 5
                    -A curb ramp that is in excess of the maximum grade allowed
 6
                    by the ADAAG specifications (ADAAG Section 406.1)
 7
                    -An access aisle that is not properly marked (ADAAG Section
 8
                    502.3.3); and
 9
                    -Defendant has no policy or plan in place to make sure that the
10
                    designated parking at the Property is compliant for persons
11
                    with disabilities and remain compliant at all times relevant at
12
                    the Property." (Doc. 14-Plaintiff’s Case Statement, Pg. 2, Line
13
                    24 - Pg. 3, Line 5)
14
15
       12.   After reviewing the premises at 8001 Laurel Canyon Blvd. in North
16
             Hollywood, I can confirm that it has less than 200 parking spaces, which
17
             under ADAAG §208.2 and §208.2.4, requires only one van space. While
18
             defendant disputes the plaintiff was in any way injured from the condition
19
             of the property, and disputes that the original van parking on the West side
20
             of the building was not ADA compliant, Defendant has taken the following
21
             steps to update / review the van parking at the property:
22
23
                    a)     Verified that the van space and the adjacent space does not
24
                           have a built up curb ramp projecting into the access isle (see
25
                           photo in Exhibit B showing no curb in the access isle);
26
27
                    b)     Verified that there is no curb ramp in excess of the maximum
28
                      grade allowed by the ADAAG specifications
                                          -4-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 5 of 7 Page ID #:84


                           (see Photo in Exhibit B and C showing no grade of the access
 1
                           isle);
 2
 3
                      c)   Re-striped faded existing striping with clear bold blue striping
 4
                           with a van 8' access isle ADAAG specifications (see Photo in
 5
                           Exhibit D showing newly painted clear bold blue striping) and
 6
                           updated “Van Accessible” signage (see Photo in Exhibit E);
 7
 8
                      d)   Although not required, defendant has placed a “Van Accessible
 9
                           Parking in Rear” sign on the east side of the building directly in
10
                           front of the automobile parking. A true and correct copy of a
11
                           photograph of that sign is attached as Exhibit F.
12
13
                      e)   Verified that there is a policy in place to make sure that the
14
                           designated parking at the Property is compliant for persons
15
                           with disabilities.(See Declaration of A.T. Dickens, attached as
16
                           Exhibit N to this declaration, regarding Rocky’s policy of
17
                           compliant parking for disabled persons).
18
19
       13.   Following an unsuccessful mediation with plaintiff, on September 16, 2020,
20
             I drafted and emailed a meet and confer letter detailing the basis of
21
             Defendant’s Motion to Dismiss and emailed the same letter to Phyl Grace. A
22
             true and correct copy of my meet and confer letter is attached hereto as
23
             Exhibit A. Two days later in response to my email on September 18, 2020, I
24
             received an inadvertent response that was addressed to a different firm
25
             about another case. The response email from Phyl Grace was followed up
26
             with an email stating “ My apologies. This email was intended for another
27
             case.” However it was clear Ms. Grace had received my meet and confer
28
             email.
                                       -5-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 6 of 7 Page ID #:85


       14.   Despite my Meet and Confer letter of September 16, 2020 throughly
 1
             outlining the nature and grounds for our proposed motion to dismiss, and
 2
             despite my request for Plaintiff’s counsel to call to discuss the matter, no
 3
             substance response was given and no call was forthcoming.
 4
       15.   On October 7, 2020 I called Plaintiff’s counsel Phyl Grace and had a meet
 5
             and confer teleconference regarding the substance of our motion to dismiss.
 6
             After going through the topics outlined in my September 16, 2020 letter
 7
             about the basis of our motion to dismiss, she indicated she had forwarded
 8
             my September 16, 2020 letter to another department and she said they
 9
             “might be calling” me to discuss further. When I inquired when someone
10
             else “might be calling” to discuss further, she said she had no idea. I
11
             indicated if I did not hear from anyone, I would take that to mean they
12
             would not dismiss or amend their pleadings and would oppose our motion.
13
       16.   It has been more that a week since my October 7, 2020 call to Phyl Grace
14
             and no further calls from Plaintiffs firm have been forthcoming. As a result
15
             Defendants have met the meet and confer requirement under Local Rule 7-3.
16
       17.   Attached hereto as Exhibit H is a true and correct copy of the Complaint
17
             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
18
             in a case entitled Bouyer v. Fred S. Oken, et.al. (Case
19
             2:20-cv-04724-ODW-SK).
20
       18.   Attached hereto as Exhibit I is a true and correct copy of the Complaint
21
             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
22
             in a case entitled Bouyer v. Kadima Investments, LLC (Case
23
             2:20-cv-04709-RSWL-KS).
24
       19.   Attached hereto as Exhibit J is a true and correct copy of the Complaint
25
             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
26
             in a case entitled Bouyer v. Antony Abelyan., (Case
27
             2:20-cv-04752-SVW-SK).
28
       20.  Attached hereto as Exhibit K is a true and correct copy of the Complaint
                                             -6-
       __________________________________________________________________
     Case 2:20-cv-04710-RSWL-RAO Document 20 Filed 10/20/20 Page 7 of 7 Page ID #:86

             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
 1
             in a case entitled Bouyer v. Saloni, Inc. , (Case 2:20-cv-04711-PA-AFM).
 2
       21.   Attached hereto as Exhibit L is a true and correct copy of the Complaint
 3
             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
 4
             in a case entitled Buoyer v. Hamid Nouri Investments, LLC (Case
 5
             2:20-cv-04707- AB-AFM).
 6
       22.   Attached hereto as Exhibit M is a true and correct copy of the Complaint
 7
             filed by Anthony Bouyer in the CENTRAL DISTRICT OF CALIFORNIA
 8
             in a case entitled Bouyer v. Robert L. Werner, Case 2:20-cv-04698-
 9
             0DW-PJW.
10
       23.   Attached hereto as Exhibit N is a true and correct copy of the Declaration
11
             of A.T. Dickens.
12
       24.   Attached hereto as Exhibit 0 is a true and correct copy of the Los Angeles
13
             "Safer at Home" Public Order, issued by Mayor Eric Garcetti (originally
14
             issued on March 19, 2020 and revised on May 27, 2020).
15
       25.   Attached hereto as Exhibit P is a true and correct copy of Executive Order
16
             N-60-20, issued by Gavin Newsom on May 4, 2020.
17
18
             I declare under penalty of perjury under the laws of the United States of




22
       Dated: October 19, 2020
23
                                                             BRICE E. BRYAN
24
25
26
27
28

                                               -7-
